Citation Nr: 0428431	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-00 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for a right hip 
disorder.

7.  Entitlement to service connection for a left hip 
disorder.

8.  Entitlement to service connection for arthritis of joints 
or joint groups other than the spine.

9.  Entitlement to service connection for a neck/cervical 
spine disorder.

10.  Entitlement to service connection for a back disorder, 
including the 
mid-back/thoracic spine and low back/lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The claimant had inactive duty training (INACDUTRA) from 
December 17, 1996 to February 12, 1997 and active duty for 
training (ACDUTRA) from February 13, 1997 to May 30, 1997.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2002 rating decision of the Huntington, Wet 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In her substantive appeal to the Board (VA Form 9) received 
in December 2002, the claimant raised the issue of her 
entitlement to service connection for left ear tinnitus.  
That issue, however, is not currently before the Board.  
See 38 C.F.R. § 20.200 (2003).  So it is referred to the RO 
for appropriate development and consideration.

Issues 1 through 5 will be decided.  Whereas issues 6 and 7 
will be REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part concerning these claims.


FINDINGS OF FACT

1.  Left ear hearing loss was not shown to be present in 
service, and left ear hearing loss demonstrated in post-
service years is not shown by competent medical evidence to 
be attributable to military service.

2.  Right ankle symptoms noted in service were acute and 
transitory and resolved without producing chronic residual 
impairment.

3.  Left ankle symptoms noted in service were acute and 
transitory and resolved without producing chronic residual 
impairment.

4.  There is no competent medical evidence that the claimant 
has a right knee disorder attributable to her military 
service.

5.  There is no competent medical evidence that the claimant 
has a left knee disorder attributable to her military 
service.

6.  There is no competent medical evidence that the claimant 
has a right hip disorder attributable to her military 
service.

7.  There is no competent medical evidence that the claimant 
has a left hip disorder attributable to her military service.

8.  There is no competent medical evidence that the claimant 
has arthritis of a joint or joint group, other than segments 
of the spine, attributable to her military service.

CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 
38 C.F.R. § 3.303 (2003).  

2.  A right ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 
38 C.F.R. § 3.303 (2003).  

3.  A left ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 
38 C.F.R. § 3.303 (2003).  

4.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 
38 C.F.R. § 3.303 (2003).  

5.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. 
§ 3.303 (2003).  

6.  A right hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. 
§ 3.303 (2003).  

7.  A left hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. 
§ 3.303 (2003).  

8.  Arthritis of a joint or joint group, other than segments 
of the spine, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  The implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant by letter dated in May 
2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  She was also 
advised that it was her responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  She was also informed that she could send private 
medical records to the RO on her own.  Further, the rating 
decision appealed and the statement of the case (SOC), 
especially when considered together, discussed the pertinent 
evidence, provided the laws and regulations governing the 
claims, and essentially notified the veteran of the evidence 
needed to prevail.  The duty to notify of necessary evidence 
and of the respective responsibilities, hers and VA's, 
for obtaining or presenting that evidence has been fulfilled.

As for assisting her with her claims that are the subject of 
this decision, the appellant's service medical records (SMRs) 
are on file.  There is no indication that other Federal 
department or agency records exist that should be requested.  
Records from non-VA medical sources have also been obtained.  
The claimant was asked to advise VA if there was any other 
information or evidence she considered relevant to her claims 
so that VA could help her by getting that evidence.  She also 
was advised what evidence VA had requested and notified in 
the SOC what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.

In this particular case, the May 2002 letter from the RO 
advising the claimant of her rights in VA's claims process 
predated the RO's June 2002 decision initially adjudicating 
her claims.  Accordingly, that VCAA letter complied with the 
sequence of events (i.e., letter before denial) stipulated in 
the Pelegrini decisions, both I and II.

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Id., at 
*23.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2003).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), 
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  And the 
Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  See 38 
U.S.C.A. § 7104(c) (West 2002).

In this particular case, although the May 2002 VCAA notice 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that she was otherwise fully notified of the need 
to give VA any evidence pertaining to her claims.  The May 
2002 VCAA letter requested that she provide or identify any 
evidence supporting her claims.  A more generalized request 
with the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice her, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letter of May 2002, the claimant was 
requested to respond within 30 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was found to be invalid because it was inconsistent 
with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

A pre-entrance physical examination was performed in November 
1996.  Pure tone threshold testing of the appellant's left 
ear showed that her hearing acuity varied from 0 to 10 
decibels at all frequencies tested.  Bilateral hallux valgus, 
a disorder of the large toes, was noted.  No pertinent 
defects of the lower extremities, including the hips, knees 
or feet were identified.  

Service medical records show that the claimant presented in 
late February 1997, complaining of difficulty hearing.  No 
clinical findings or diagnosis was entered with respect to 
her hearing acuity.  She also reported that she had twisted 
her ankle.  On clinical inspection, the ankle exhibited no 
deformities and had full range of motion.  Tenderness was 
elicited over the Achilles tendon.  The assessments were 
tendonitis and ankle sprain.  Treatment measures consisted of 
the use of Indocin, heel lifts, soft shoes and an ankle 
brace.  

According to a service medical record of late March 1997, the 
claimant complained of hearing loss after having been on the 
firing range.  The ear examination was normal, and the 
examiner made no reference to loss of hearing acuity.  The 
assessment was Eustachian tube dysfunction.  The claimant 
also complained of bilateral ankle pain and swelling.  On 
clinical inspection, the claimant walked with a limp.  It was 
found that her ankles exhibited edema; no erythema, 
ecchymosis or effusion was detected.  No deformities were 
observed.  The ankle had full range of motion without pain.  
Some tenderness was elicited on palpation.  Muscle strength 
was 5/5.  The assessment was overuse syndrome.  Wearing soft 
shoes was recommended, as was Motrin.  

A medical record, dated in October 1997, was received in May 
2002 from Brain Powderly, M.D.  The assessment was possible 
serous otitis.  The examiner made no reference to loss of 
hearing acuity.

A report of audiologic testing, performed in March 2003 by a 
private examiner, was added to the record.  Test results 
showed that left ear hearing acuity was borderline normal 
through 3000 Hertz, sloping to a mild high frequency 
sensorineural hearing loss.  

A report was received in March 2003 showing the claimant's 
treatment at a chiropractic clinic from September 2001 to 
September 2002.  There was a complaint of swollen ankles.  No 
diagnosis with respect to an organic disorder of the ankles 
was rendered.

A review of the record demonstrates that the claimant had 
normal left ear hearing acuity at entrance into military 
service.  Although there were two episodes during service 
when she complained of hearing loss, no disability manifested 
by hearing loss was objectively identified.  A private 
audiologist first identified left ear hearing loss several 
years after the claimant completed her Reserve duty.  There 
is no medical opinion in the record linking her current left 
ear hearing loss to her military service.  And this is 
required for granting service connection.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The claimant was evaluated on two different occasions during 
service for bilateral ankle pain.  The principal positive 
findings on physical examination were that she had some 
tenderness about the ankles, as well as some edema or 
accumulation of fluid.  The ankles were otherwise normal to 
clinical inspection.  Ankle complaints, variously attributed 
to tendonitis, sprain or overuse syndrome, were treated with 
conservative measures.  No surgery or hospitalization were 
required.  No organic ankle disorders are identified in post-
service medical records.  In sum, the medical evidence shows 
that any ankle symptoms noted in service were acute and 
transitory and resolved without producing chronic residual 
disability.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997) (discussing what type of evidence is needed to prove 
chronicity or continuity, albeit in the context of a well-
grounded analysis; the substantive reasoning, however, 
remains the same even since the VCAA).

Service medical records are silent for the presence of 
pathology involving the veteran's knees or hips.  No knee or 
hip disorders are identified in post-service medical records, 
either.  As well, neither service medical records nor post-
service medical records identify that the claimant has 
arthritis or degenerative changes of joints or joint groups, 
other than segments of the spine.  

As already alluded to, establishing service connection 
requires a finding of existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of a disability during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  There is simply no 
competent medical evidence that the claimant currently has 
left ear hearing loss, disorders involving the ankles, knees 
or hips, or arthritis of joints or joint groups, other than 
segments of the spine, attributable to her military service.  
This is fatal to her claims for these conditions.
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

At bottom, the claimant's unsubstantiated assertions are the 
only evidence linking to military service any left ear 
hearing loss, or bilateral ankle, knee and hip disorders, or 
arthritis of joints, other than segments of the spine.  There 
is no indication from the record that she has any medical 
training or expertise.  And as a layperson, she is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  No competent medical evidence has been 
presented showing that any of the disorders that are the 
subjects of this decision had its onset in service or is 
otherwise attributable to service.

For these reasons, the claims for service connection for left 
ear hearing loss, for bilateral disorders of the ankles, 
knees and hips, and for arthritis of joints, other than 
segments of the spine must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claims, that 
doctrine is not applicable in the current appeal.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

The claimant's representative maintains that the appeal 
should be remanded for RO consideration of medical evidence 
that the claimant sent or arranged to have sent directly to 
the Board.  In fact, the claimant did send medical evidence 
directly to the Board after her records had been transferred 
to the Board by the RO.  She correctly complied with 
governing criteria that specify that additional evidence must 
be sent directly to the Board, not to the RO, after an appeal 
has been certified to the Board, as was the case here.  
38 C.F.R. § 20.1304(a).


ORDER

Service connection for left ear hearing loss is denied.

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for arthritis of joints or joint groups 
other than the spine is denied. 


REMAND

Service medical records disclose that the claimant complained 
of back pain in late February 1997.  Clinical inspection 
showed that the back exhibited full range of motion; no 
erythema, ecchymosis or effusion was detected.  No back 
deformities were seen.  Straight leg raising was negative.  
The assessment was "MLBP," apparently referring to 
mechanical low back pain.  In late March 1997, the claimant 
presented at a clinic for the evaluation of several problems, 
including a complaint of back pain.  No clinical findings 
were recorded with respect to the back.  No organic disorder 
of the low back or lumbar spine was identified in service 
medical records.  As well, service medical records make no 
reference to neck or cervical spine pathology.  

Brian Powderly, M.D., evaluated the veteran in October 1997.  
The assessment was "cerv./L sprain" (i.e., a cervical 
and/or lumbar sprain).

Diagnostic imaging was performed at Camden-Clark Memorial 
Hospital in November 1997.  The lumbar spine had some minute 
degenerative changes of the bodies of L1 and 2.  There was no 
evidence of fracture or destructive process.  The cervical 
spine had a slight reversal of normal lordotic curvature.  
There was no evidence of fracture or compromise of the canal 
foramina.   The thoracic spine showed minor degenerative 
changes at the anterior aspects of some of the lower thoracic 
vertebrae.  There was no evidence of fracture or destructive 
process.  

A statement from Kalapala S. Rao, M.D., indicates the veteran 
had been experiencing chronic pain involving the neck, mid-
back and low back, secondary to sprains and arthritis.  The 
physician related that the claimant had been under treatment 
since November 1997.  Other records from the physician 
reflect the veteran's treatment from November 1997 to June 
1998 for chronic neck and low back pain.  Subsequently added 
to the record were reports from McCarter Chiropractic Clinic 
reflecting the claimant's treatment from September 2001 to 
September 2002 for pain involving the areas of the cervical 
spine and lumbar spine.  

The claims file contains a March 1998 statement from a 
military commander, a nonphysician officer.  According to the 
statement, the claimant, in the summer of 1997, had been 
complaining of back problems.  Her military unit sent her to 
the 7205th Medical Company, in Huntington, West Virginia, for 
evaluation of her back.  Other documents on file indicate she 
was scheduled, on October 18, 1997, to undergo a physical 
examination for promotion or retention the Army Reserves.  
The examination was to be performed on behalf of the military 
at a VA medical facility.  

A VA clinical record, dated October 18, 1997, indicates the 
claimant's referral by the Army Reserves was for evaluation 
of what was described as chronic low back pain of 
undetermined etiology.  However, the space on the VA clinical 
record for the consultation report is blank, suggesting that 
either no examination was actually performed on October 18, 
1997, or if performed, the results were recorded elsewhere.  
A letter from the claimant indicates she reported on October 
18, 1997, for the scheduled examination, but that an 
orthopedic physician was not present.  In any event, the 
report of a VA examination of the claimant's back, if 
performed, must be obtained.  

Also of record is a May 1998 statement from a service 
department physician.  According to the statement, the 
claimant had been suffering from stiff neck and chronic back 
pain, secondary to arthritis and sprains, since May 1997.  
The physician's statement - suggesting onset of chronic neck 
and back disorders while the claimant was still on active 
duty for training - is conclusory and not supported by any 
rationale.  By contrast, although private examiners have 
described the claimant's neck and back disorders as chronic, 
none has offered opinion about the date of onset of either 
disorder.  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
On the current record, the Board cannot discern with any 
certainty when the claimant's spinal disorders began.  The 
date of onset of chronic disorders of various segments of her 
spine involves a medical determination, and a VA examination 
must be scheduled to address this matter.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Inquire of the claimant as to the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from whom she has received treatment for 
disorders of any segment of the spine 
since September 2002.  Obtain all 
indicated records that are not already 
included in the claims file.

2.  Ask Howard Semins, M.D., to explain 
the basis for his medical opinion 
indicating the veteran's neck and back 
disorders have been present since May 
1997.  Also ask the physician to provide 
the medical records upon which his 
opinion is based.  The physician's last 
known address is as follows:  
Headquarters, 99th U.S. Army Regional 
Support Command, 5 Lobaugh Street, 
Oakdale, Pennsylvania, 15701-5001.  

Dr. Semins designated the following 
individuals as points of contact 
regarding the claimant's medical status:  
LTC Johnson/MS Taylor, COMM, with phone 
numbers, as of May 1998, (724) 693-
2069/2050.  If Dr. Semins cannot be 
located, these individuals should be 
contacted to obtain the information 
requested of Dr. Semins

3.  Thereafter, schedule the veteran for 
a VA orthopedic examination to obtain a 
medical opinion responding to the 
following question:

Is it at least as likely as not that a 
chronic disorder of the claimant's neck, 
mid-back or low back, or of any segment 
of her spine (cervical, thoracic or 
lumbosacral) had its onset in service, 
while she was on Reserve duty from 
December 17, 1996 to May 30, 1997?  If 
any disorder in question first developed 
after the claimant's discharge from 
Reserve duty on May 30, 1997, then is it 
at least as likely as not that such 
disorder is otherwise attributable to her 
military service?  Please note the legal 
standard of proof in formulating a 
response.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should discuss the reasons.

The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review of the claimant's 
pertinent medical history.  It is 
imperative that the question posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  

4.  Ensure the medical opinion responds 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Then readjudicate the claims 
concerning the neck and back in light of 
any additional evidence obtained.  If any 
benefit sought on appeal is not granted, 
send the claimant and her representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The claimant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



